DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 1/14/2022 is acknowledged. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement filed on 6/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
A legible copy of “Laser Intelligent Manufacturing Technology,” Fudan University Press, June 2018, 258-266 has not been received. One copy of non-patent literature filed on 6/23/2020 consists of 15 black pages. A copy of the publication was not found through an online search. The IDS has been placed in the application file, but the information referred to therein for this reference has not been considered. All other references are considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description/claims: S1-S4, and instead include the following reference character(s) not mentioned in the description: S101-S104 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph numbering restarts at [0001] after paragraph [0009] (Summary section). The paragraphs should be numbered individually and consecutively so as to unambiguously identify each paragraph. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “…multiple layers according to shape, thickness, and size accuracy requirements, and obtaining data of the multiple layers, wherein the obtained data comprises thickness, shape, and size accuracies of each sliced layer…” It is not clear if the latter reference to “thickness, shape, and size accuracies” is intended to refer back to “shape, thickness, and size accuracy requirements” previously cited. If so, the latter reference does not properly refer back to the earlier citation because it is not preceded by “the” or “said” to clarify the antecedent basis. The latter reference is also not an exact reference to the prior citation, because the first citation uses the singular term “accuracy,” while the latter citation uses the plural form “accuracies,” resulting in ambiguity as to the scope of the claim. 
Claim 1 recites “size accuracy” in line 3 and “size accuracies” in line 5. In light of the specification, the scope of the limitations regarding “size accuracy/accuracies” is vague and indefinite. The meaning of size accuracy/accuracies is not defined by the specification, and it is not clear to one of ordinary skill in the art if the limitation is indicating something like a tolerance or a dimensional requirement and, if so, what the term “size” encompasses.
Claim 2 recites the limitations “heating the substrate to perform spraying deposition in forming a first slice layer until the spraying deposition of the first slice layer is completed,” in lines 3-4, and “heating a surface of an uppermost formed slice layer to perform spraying deposition on the surface of a formed slice layer until the spraying deposition of all slice layers is completed,” in lines 5-7. The underlined sections render the limitations of claim 2 vague and indefinite. Claim 1 has recited that spraying deposition is performed by a cold-spraying method, separate from heating steps, and one of ordinary skill in the art would not understand the heating steps defined by claim 2 to constitute performing spraying deposition in the present invention. Accordingly, the scope of the claim is not clear. If it is intended that the claim read “heating the substrate / a surface…while performing spraying deposition…” or something similar, the language could be amended to clarify this, or if the underlined sections were not intended to be claimed as written, they can be removed. 
Claim 2 recites the limitation “the surface of a formed slice layer” in line 6. There is insufficient antecedent basis for this limitation in the claim. The claim recites “forming a first slice layer” in line 3 and “a surface of an uppermost formed slice layer” in line 5. It is not clear if the latter citation in line 6 is intended to refer back to either of the earlier citations, or if the surface of a formed slice layer is different but has not been previously defined.
Claim 6 recites the limitation "the formed thickness, shape, and size accuracies" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Formed thickness, shape, and size accuracies have not been previously defined by the claims prior to the cited limitation.
The term “satisfactory” in claim 6 is a relative term which renders the claim indefinite. The term “satisfactory” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would not be clear to one of ordinary skill in the art how the formed thickness, shape, and size accuracies of the claim are or are not deemed satisfactory. 
Claim 6 recites “size accuracies” in line 2 and “size accuracy” in lines 5 and 7. In light of the specification, the scope of the limitations regarding “size accuracy/accuracies” is vague and indefinite. The meaning of size accuracy/accuracies is not defined by the specification, and it is not clear to one of ordinary skill in the art if the limitation is indicating something like a tolerance or a dimensional requirement and, if so, what the term “size” encompasses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN106694872A (“Zhang”) in view of Sparkes et al., US 2014/0234551 A1 (“Sparkes”) and Ralls et al., US 2018/0339344 A1 (“Ralls”). A translated copy of Zhang has been provided with Applicant’s IDS and is referred to herein.

As to claim 1, Zhang teaches an additive manufacturing method (Abstract, p. 6), comprising the steps of: 
(S1) slicing a three-dimensional computer-aided design model of a workpiece into multiple layers according to shape, thickness, and size accuracy requirements (p. 7, S1), and obtaining data of the multiple layers, wherein the obtained data comprises thickness, shape, and size accuracies of each sliced layer (p. 7, S1); 
(p. 7, S2), and generating computer numerical control codes for forming the multiple layers (p. 7, S2); 
(S3) obtaining a formed part (p. 7, S3) by: performing a layer-by-layer spraying deposition by a cold spraying method according to the computer numerical control codes in step (S2) (p. 7, S3); and heating a spray area to a temperature until the spraying deposition of all sliced layers is completed (substrate and spray particles are simultaneously heated, p. 9, S3); and 
(S4) subjecting the formed part to a surface modification treatment so that the formed part has a predetermined residual compressive stress (deforming by forming/pressure forming tools and generating compressive stress, p. 7, p. 9).
While Zhang discloses heating the substrate and the spray particles, Zhang does not explicitly disclose the obtained data comprises a melting point of a material, preheating a substrate, and the heating temperature is in a range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder. Zhang does not disclose the surface modification treatment is specifically a laser shock peening method.
In the same field of endeavor, Sparkes teaches a process for depositing a coating on substrate using a modified cold spray method ([0002]-[0004], [0014]-[0018]). Powder particles of a first material are entrained into a carrier gas flow to form a powder beam directed to impinge on a substrate, defining a powder beam footprint region on the substrate (Abstract, [0015]). The substrate and powder material may be the same or different materials ([0014]). A relative movement is caused between the powder beam and substrate ([0016]). A laser is operated to cause direct, local heating of at least one of a forward substrate region (forwards of the powder beam footprint region) and a powder beam footprint region (Abstract, [0016]-[0017], [0042]). The heating means and relative movement of the powder beam and the substrate are controlled to provide a spatial temperature distribution at the powder footprint region of the substrate in which the local temperature of the substrate is in the range of 0.5 Ts to less than Ts at the surface, where Ts is the solidus temperature of the substrate ([0018]). A single layer of a material may be ([0037]-[0038]). The rearwards deposited layer region may also be heated ([0036]).
Heating of the forward substrate region, the region ahead of or preceding the powder beam, corresponds to preheating the substrate. Sparkes teaches that the process, including preheating of the substrate and/or heating of the spray area, allows particles in the powder beam to adhere in an improved manner to the substrate ([0026]), and localized heating of the substrate facilitates the use of a lower cost carrier gas and/or a reduction in the amount of gas heating required compared to a traditional cold spraying process, reducing the potential cost of the process implementation ([0108]). 
It would have been obvious before the effective filing date of the claimed invention to modify step S3 of the additive manufacturing process taught by Zhang to include preheating a substrate, in order to improve adherence, use a lower cost carrier gas, and/or reduce the amount of gas heating required, as taught by Sparkes.
Sparkes teaches that preferably the solidus temperature Ts (considered analogous to the claimed melting point) of the substrate is at least 1175K (approximately 902°C), or more preferably at least 1300K (approximately 1027°C) ([0048]). The specified temperature range of 0.5 Ts to less than Ts therefore corresponds to approximately 451°C to less than 902°C, or 513.5°C to less than 1027°C. In the case the substrate and sprayed powder materials are the same, as taught by Sparkes, the temperature ranges of Sparkes overlap with the claimed range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed temperature range is therefore taught by Sparkes and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

The combined teachings of Zhang and Sparkes teach the limitations regarding the obtained data comprises a melting point of a material, preheating a substrate, and the heating temperature is in a range of a melting point of a sprayed powder minus 200°C to the melting point of the sprayed powder, however the combined teachings fail to disclose the surface modification treatment is specifically a laser shock peening method.
Finally, in the same field of endeavor, Ralls teaches additive manufacturing, which may include cold-spray and/or other forms of metal, composite, and/or hybrid deposition process ([0027]) and in-situ micro-forming methods through the addition of controlled residual stress patterns for beneficial microstructural realignment ([0032]). Ralls teaches methods such as surface modification and/or shock peening to change the microscale structure of additive layers, improve material longevity under cyclic loading, increase corrosion resistance, and lead to better adhesion/fusion of layers by inducing compressive forces into the part or layer ([0033]-[0037]). The method is carried out via laser shock peening on the surface of the build part after fusion of the latest build layer ([0054]). Ralls teaches that in-situ micro-forming via lasers can utilize a variety of settings and patterns to create various compressive conditions and/or microstructural conditions in the part, and processing variables can be selected so as to selectively and controllably influence process conditions ([0036]).
It would have been obvious before the effective filing date of the claimed invention to substitute the laser shock peening method taught by Ralls for the deforming to generate a compressive stress taught by Zhang, because the laser shock peening method is known in the art and doing so would amount to a simple substitution of one known element for another yielding the predictable results of generating a compressive stress in an additively formed part. Furthermore, Ralls teaches benefits associated with the use of lasers for the micro-forming, including greater controllability.

As to claim 2, Zhang teaches wherein heating the spray area of step (S3) further comprises: heating the substrate to perform spraying deposition in forming a first slice layer until the spraying deposition of the first slice layer is completed; and heating a surface of an uppermost formed slice layer to perform spraying deposition on the surface of a formed slice layer until the spraying deposition of all slice layers is completed (in step S3, the substrate and the spray particles are simultaneously heated to soften the substrate and the spray particles at the same time, p. 9).

As to claim 3, Zhang further teaches the substrate is heated by an electromagnetic heating coil (high-frequency induction heating device, p. 14).

As to claim 4, Zhang further teaches surfaces of formed slice layers are heated by laser heating (a laser beam can be used to heat the powder forming area, p. 17).

As to claim 5, Zhang in view of Sparkes and Ralls teaches the method of claim 1 as set forth above. Zhang does not disclose temperature ranges for substrate preheating and spray area heating and therefore does not disclose the substrate is preheated to 600°C to 1100°C, and the spray area is heated to 800°C to 1400°C.
As set forth for claim 1, Sparkes teaches controlling the heating means and relative movement of the powder beam and substrate to provide a spatial temperature distribution at the powder footprint region of the substrate in which the local temperature of the substrate is in the range of 0.5 Ts to less than Ts, for example, in preferred embodiments, approximately 451°C to less than 902°C, or 513.5°C to less than 1027°C. Since the powder footprint region at the substrate (spray area) includes the forward substrate region (preheated substrate) as the relative movement is effected, and the areas are immediately adjacent to one another with similar measured temperatures (e.g., see Figs. 3-8), one of ordinary skill would expect the temperature ranges at both of the preheating and spray areas to correspond to the taught range. Each of the temperature ranges taught by Sparkes overlaps with both of the claimed temperature ranges.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed temperature ranges are therefore taught by Sparkes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preheating and heating steps of claim 1 to specify the substrate is preheated to 600°C to 1100°C and the spray area is heated to 800°C to 1400°C, in order to achieve the benefits including improved adherence and lower cost, taught by Sparkes and set forth for claim 1.

As to claim 6, Zhang further teaches wherein in the spraying deposition of step (S3), if the formed thickness, shape, and size accuracies are not satisfactory, a formed slice layer is subjected to a finishing step (p. 9-10, S4) comprising: performing a plastic forming on the formed slice layer by roller compaction until the thickness, shape, and size accuracy requirements are met (micro-roller, rolling pressure forming, p. 14, first paragraph); or performing a subtractive processing on the formed slice layer by milling, grinding, and polishing until the thickness, shape, and size accuracy requirements are met (p. 9-10; p. 16, first paragraph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al., CN109161886A teaches laser-assisted cold-spraying additive manufacturing and was cited as an X reference in the European Search Report for the EP application in the same patent family.
DeBiccari et al., US 2006/0133947 A1 teaches cold-spraying of powdered metals and heating the deposited layer with a laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754